EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lori Cuomo on 30 AUG 22.
The application has been amended as follows:
Claim 10, the dependency has been changed from “4” to --1--.
--END OF AMENDMENT--
Allowable Subject Matter
Claims 1-3 and 5-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1, being broadest, suffices) a direct fire weapon system training and firing aid, comprising: an elongate arm, wherein the arm comprises a first end configured to be coupled to a direct fire weapon system without modification of the weapon system for accommodating coupling thereto, and an opposed distal end configured to extend in a rearward direction from the weapon system, a receiver extending perpendicularly from the first end, the receiver comprising: particularly, an upper surface configured to engage a lower surface of a cross member of a spade grips device of the weapon system; and, particularly, at least one threaded recess on each of two opposed sides thereof, and a first C-shaped clamp, comprising: particularly, a channel therethrough for receiving the cross member and the receiver therethrough; and, particularly, at least one mounting bolt aperture through each of a pair of opposed parallel legs thereof corresponding to the at least one threaded recess for receiving a mounting bolt therethrough, wherein the receiver is configured to be coupled to the cross member by at least one mounting bolt inserted through each of the at least one mounting bolt aperture and threaded into the corresponding at least one threaded recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
30-Aug-22